DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 – 7, 9, 12- 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, 6, 7, 14, 15, and 16, the recitation “sub-region” is vague and indefinite. It is unclear what the sub-region’s relationship to the region is. Therefore, it is unclear what is being claimed in light of applicant’s original disclosure. Appropriate correction is required. For the purpose of examination, it is interpreted as an area that is either within or is its corresponding region.

As to claim 1, 7, 9, and 16, the recitation “region” is vague and indefinite. It is unclear what criteria the region is selected from. Therefore, it is unclear what is being claimed in light of applicant’s original disclosure. Appropriate correction is required. For the purpose of examination, it is interpreted as an area.

As to claim 1, 7, 16, and 18, the recitation “copy” or “copies” is vague and indefinite. It is unclear what property of the original light the new light is copying. Therefore, it is unclear what is being claimed in light of applicant’s original disclosure. Appropriate correction is required. For the purpose of examination, it is interpreted as a beam or multiple beams processed in which it was originally another beam.  

As to claim 5, 12, and 13 the recitation “half-mirror layer” is vague and indefinite. It is unclear what is being halved. Therefore, it is unclear what is being claimed in light of applicant’s 

As to claim 9, 19, and 20, the recitation “surplus pixel” is vague and indefinite. It is unclear what is surplus of. Therefore, it is unclear what is being claimed in light of applicant’s original disclosure. Appropriate correction is required. For the purpose of examination, it is interpreted as a pixel.

As to claim 20, the recitation “alignment correction factor” is vague and indefinite. It is unclear what alignment may be in this case. Therefore, it is unclear what is being claimed in light of applicant’s original disclosure. Appropriate correction is required. For the purpose of examination, it is interpreted as a factor used to improve the alignment between different detector arrays.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 9, 14, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 7760334 B1) in view of Cantin et al. (US 5604695 A) hereinafter Cantin.

Regarding claim 1, Evans teach a receiver (Evans Fig 3 show 309 receive path) comprising: 
a beam splitter arranged to receive reflected light reflected from a scene illuminated by a transmitted light signal (Evans: Fig3 show that the beam splitters 318 and two 325 receive reflected beam from 312), 
the beam splitter structured to provide at least a first copy of the reflected light (Evans Fig 3 Pv reflected from 318) and a second copy of the reflected light (Evans Fig 3 PH reflected from 318);
a first sensor array arranged to receive the first copy of the reflected light and provide a first output (Evans Fig. 3 optical receiver 215’ that receives PV reflected from 318); 
a second sensor array arranged to receive the second copy of the reflected light and provide a second output (Evans Fig. 3 optical receiver 215’ that receives PH reflected from 318) 


Evans, however, fails to teach that the copies of the reflected lights has
at least a first region having first sub-regions; 
and a second region having second sub-regions, 
wherein the first sub-regions are not adjacent to each other, and the second sub-regions are not adjacent to each other; 
a first sensor array arranged to receive the first region of the first copy of the reflected light and provide a first output representative of the first region of the first copy of the reflected light; 
a second sensor array arranged to receive the second region of the second copy of the reflected light and provide a second output representative of the second region of the second copy of the reflected light 
Cantin, however, teaches that the copies of the reflected lights have
at least a first region having first sub-regions (Cantin: Fig. 5 Area A of the reflected light); 
and a second region having second sub-regions (Cantin: Fig. 5 Area B of the reflected light), 
wherein the first sub-regions are not adjacent to each other, and the second sub-regions are not adjacent to each other (Cantin: Fig. 5 Area A of the reflected light are not adjacent); 
a first sensor array (Cantin: Fig. 5 show HARLID shows a possible categorization of a sensor array into four groups) arranged to receive the first region of the first copy of the reflected light and provide a first output representative of the first region of the first copy of the reflected light (Cantin: Fig 6 show that for region A, there is a specific channel for receiving the output from area A which is also described in column 5 line 64 - column 6 line 6); 
a second sensor array (Cantin: Fig. 5 show HARLID shows a possible categorization of a sensor array into four groups) arranged to receive the second region of the second copy of the reflected light and provide a second output representative of the second region of the second copy of the reflected light (Cantin: Fig 6 show that for region B, there is a specific channel for receiving the output from area B which is also described in column 5 line 64 - column 6 line 6)
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to arrange the optical receivers from Evans to detect light in 

Regarding claim 2, the combination of Evans and Cantin teaches the receiver of claim 1 (In regards to the rejection made for claim 1)
Evans, however, fails to teach the first sensor array and the second sensor array include at least two sensor elements, the sensor elements having at least two photodiodes.
Cantin, however, teaches the receiver of claim 1, wherein the first sensor array and the second sensor array include at least two sensor elements (Cantin Fig.5 shows that there are at least two sensor elements for the sensor array: One sensor element designated as 40n and another second element designated as 40n+1), the sensor elements having at least two photodiodes (Cantin Fig. 5 shows that each sensor element is composed of A, B, C, and D which are separate detector elements as described in column 5 line 32-63).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to build the sensor arrays so that they have multiple sensor elements formed with multiple photodiodes as shown in Cantin. One of ordinary skill in the art would have been motivated to do so in order to increase the accuracy of the image built in the end by having more photodiodes per sensor and thus increasing the number of information received by the sensor.  

Regarding claim 4, the combination of Evans and Cantin teach the receiver of claim 2, wherein the photodiodes are avalanche photodiodes. (Evans describe that the optical receivers may be formed from avalanche photodiodes in column 7 line 53-67)

Regarding claim 6, the combination of Evans and Cantin teach the receiver of claim 1(In regards to the rejection made for claim 1)
Evans fails to teach that the first sub-regions and the second sub- regions have a width, and a spacing between the first sub-regions is equal to the width, and the spacing between the second sub-regions is equal to the width. 
Cantin teaches that the first sub-regions and the second sub- regions have a width, and a spacing between the first sub-regions is equal to the width, and the spacing between the second sub-regions is equal to the width. Cantin Fig. 5 shows that each sub-region has width of W and the distance between the sub-regions would be 2W since the distance between the corresponding points between sub-region is 2W making it 2W-W = W.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to arrange the photodetectors and thus build sub-regions so the spacing between each of the same sub-region is same as the sub-region’s width. One of ordinary skill in the art would have been motivated to do so in order to make the size of each 

Regarding claim 7, Evans teach a receiver (Evans Fig 3 show 309 receive path) comprising: 
a beam splitter arranged to receive a reflected light from a scene illuminated by a transmitted light signal (Evans: Fig3 show that the beam splitters 318 and two 325 receive reflected beam from 312), the beam splitter structured to provide a first copy (Evans Fig 3 Pv reflected from 318) of the reflected light (Evans Fig 3 Pv reflected from 318), a second copy of the reflected light (Evans Fig 3 PH reflected from 318), a third copy of the reflected light (Evans Fig 3 Pv transmitted from 318) and a fourth copy of the reflected light (Evans Fig 3 PH transmitted from 318), the first, second, third and fourth copies of the reflected light including (Evans: Fig 3 show that the beam splitters 318 and two 325 create four beams two 321 and two 322): 
a first sensor array arranged to receive the first copy of the reflected light and provide a first output (Evans Fig. 3 optical receiver 215’ that receives PV reflected from 318); 
a second sensor array arranged to receive the second copy of the reflected light and provide a second output (Evans Fig. 3 optical receiver 215’ that receives PH reflected from 318) 
a third sensor array arranged to receive the third copy of the reflected light and provide a third output (Evans Fig. 3 optical receiver 215’ that receives PV transmitted from 318); 
a fourth sensor array arranged to receive the fourth copy of the reflected light and provide a fourth output (Evans Fig. 3 optical receiver 215’ that receives PH transmitted from 318) 
and a combiner arranged to receive four outputs, the combiner arranged to combine the four outputs to provide a representation of the reflected light. (Evans, Figure 4A shows LADAR electronics 462. LADAR electronics comprises of elements 465, 466, 467. Figure 4A shows polarimetric beam combiner 466. The beam combiner receives the beams from the optical receivers 215’ and PCE, element 467, provides the data regarding range).  
Evans fails to teach 
That the reflected lights have at least a first region having first sub-regions; a second region having second sub-regions; a third region having third sub-regions and a fourth region having fourth sub-regions, wherein the first sub-regions are not adjacent to each other, the second sub-regions are not adjacent to each other, the third sub-regions are not adjacent to each other, and the fourth sub-regions are not adjacent to each other; 
And 
a first sensor array arranged to receive the first region of the first copy of the reflected light and provide a first output representative of the first region of the first copy of the reflected light;  - 18 -TI-78651 a second sensor array arranged to receive the second region of the second copy of the reflected light and provide a second output representative of the second region of the second copy of the reflected light; a third sensor array arranged to receive the third region of the third copy of the reflected light and provide a third output representative of the third region of the 

Cantin, however, teaches 

That the reflected lights have at least a first region having first sub-regions (Cantin: Fig 5 Area A); a second region having second sub-regions (Cantin: Fig 5 Area B); a third region having third sub-regions (Cantin: Fig 5 Area C) and a fourth region having fourth sub-regions (Cantin: Fig 5 Area D), wherein the first sub-regions are not adjacent to each other, the second sub-regions are not adjacent to each other, the third sub-regions are not adjacent to each other, and the fourth sub-regions are not adjacent to each other (Cantin: Fig. 5 Area A-D of the reflected light shows the area of each sub-regions and each of the same areas are not adjacent to each other); 
And 
a first sensor array (Cantin: Fig. 5 show HARLID) arranged to receive the first region of the first copy of the reflected light and provide a first output representative of the first region of the first copy of the reflected light (Cantin: Fig 6 show that for region A, there is a specific channel for receiving the output from area A which is also described in column 5 line 64 - column 6 line 6);  - 18 -TI-78651 a second sensor array (Cantin: Fig. 5 show HARLID) arranged to receive the second region of the second copy of the reflected light and provide a second output representative of the second region of the second copy of the reflected light (Cantin: Fig 6 show that for region B, there is a specific channel for receiving the output from area B which is also described in column 5 line 64 - column 6 line 6); a third sensor array (Cantin: Fig. 5 show HARLID) arranged to receive the third region of the third copy of the reflected light and provide a third output representative of the third region of the third copy of the reflected light (Cantin: Fig 6 show that for region C, there is a specific channel for receiving the output from area C which is also described in column 5 line 64 - column 6 line 6); a fourth sensor array (Cantin: Fig. 5 show HARLID) arranged to receive the fourth region of the fourth copy of the reflected light and provide a fourth output representative of the fourth region of the fourth copy of the reflected light (Cantin: Fig 6 show that for region D, there is a specific channel for receiving the output from area D which is also described in column 5 line 64 - column 6 line 6); 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to arrange the four optical receivers from Evans to detect light in a way described in Cantin through using non-adjacent sub-regions. One of ordinary skill in the art would have been motivated to do so in order to make maintenance of the entire receiver easier by eliminating the need to replace the entire sensor array when a part of it breaks.

Regarding claim 8, the combination of Evans and Cantin teach the receiver of claim 7 (In regards to the rejection made for claim 7) with four sensor arrays (four 215’ shown in Figure 3)

	Cantin, however, teaches that sensor array include at least two sensor elements (Cantin Fig.5 shows that there are at least two sensor elements for the sensor array: One sensor element designated as 40n and another second element designated as 40n+1), the sensor elements having at least two photodiodes (Cantin Fig. 5 shows that each sensor element is composed of A, B, C, and D which are separate detector elements as described in column 5 line 32-63).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to build the sensor arrays so that they have multiple sensor elements formed with multiple photodiodes as shown in Cantin. One of ordinary skill in the art would have been motivated to do so in order to increase the accuracy of the image built in the end by having more photodiodes per sensor and thus increasing the number of information received by the sensor.  

Regarding claim 9, the combination of Evans and Cantin teach the receiver of claim 8 (In regards to the rejection made in claim 8), wherein at least one sensor element of the first sensor array includes surplus pixels to receive a portion of the reflected light from one or more of the second region, the third region and the fourth region.  
Cantin: Figure 5 shows that each sensor arrays would detect all four regions, A-D. Therefore, the first sensor array would also include a pixel that would receive the light for second region, third region, and the fourth region.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the sensors detect at least partially overlapping areas demonstrated by the addition of Cantin’s sensor array to the receiver from Evans. One of ordinary skill would have been motivated to do so in order to have the ability to process the same data in a different way after each sensor array to allow flexibility in the functionality in the receiver.    

Regarding claim 14, the combination of Evans and Canton teaches the receiver of claim 7 (In regards to the rejection made for claim 7).
Evans fails to teach that the first sub-regions, the second sub-regions, the third sub-regions and the fourth sub-regions have a width, and a spacing between the first sub-regions is equal to the width, the spacing between the second sub- regions is equal to the width, the spacing between the third sub-regions is equal to the width, and the spacing between the fourth sub-regions is equal to the width.  
Canton teaches that the first sub-regions, the second sub-regions, the third sub-regions and the fourth sub-regions have a width, and a spacing between the first sub-regions is equal to the width, the spacing between the second sub- regions is equal to the width, the spacing between 
Cantin Fig. 5 shows that each sub-region has width of W and the distance between the sub-regions would be 2W since the distance between the corresponding points between sub-region is 2W making it 2W-W = W.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to arrange the photodetectors and thus build sub-regions so the spacing between each of the same sub-region is same as the sub-region’s width. One of ordinary skill in the art would have been motivated to do so in order to make the size of each sub-region to be constant so that the photodetectors used may be of constant size in order to reduce the cost of the receiver.  

Regarding claim 15, the combination of Evans and Cantin teaches the receiver of claim 7 (In regards to the rejection made for claim 7)
Evans fails to teach that the first sub-regions, the second sub-regions, the third sub-regions and the fourth sub-regions have a height, and a spacing between the first sub-regions is equal to the height, the spacing between the second sub- regions is equal to the height, the spacing between the third sub-regions is equal to the height, and the spacing between the fourth sub-regions is equal to the height.  
Cantin teaches that the first sub-regions, the second sub-regions, the third sub-regions and the fourth sub-regions have a height, and a spacing between the first sub-regions is equal to the height, the spacing between the second sub- regions is equal to the height, the spacing between the third sub-regions is equal to the height, and the spacing between the fourth sub-regions is equal to the height. 
Cantin Fig. 5 shows that each sub-region has width of W and the distance between the sub-regions would be 2W since the distance between the corresponding points between sub-region is 2W making it 2W-W = W. Then, as described in column 5 line 32-63 since each sub-region is a square, W is also the height.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to arrange the photodetectors and thus build sub-regions so the spacing between each of the same sub-region is same as the sub-region’s height. One of ordinary skill in the art would have been motivated to do so in order to make the size of each sub-region to be constant so that the photodetectors used may be of constant size in order to reduce the cost of the receiver.  

Regarding claim 16, Evans teach
A method comprising:
receiving reflected light reflected from a scene (Evans Fig 3 show 309 receive path); 
creating multiple copies of the reflected light (Evans: Fig 3 show that the beam splitters 318 and two 325 create four beams of two 321 and two 322); 

Evans fails to teach assigning regions of reflected light, each region including at least two sub-regions such that each sub-region in a region is not adjacent to another sub-region in the region; projecting the copies of the reflected light onto sensor arrays of sensor elements, each sensor array assigned to a region such that sub-regions of that region are -20 -TI-78651 received by a sensor element within the sensor array for that region, the sensor arrays arranged to provide an output 
Cantin, however, teaches assigning regions of reflected light, each region including at least two sub-regions such that each sub-region in a region is not adjacent to another sub-region in the region (Cantin: Fig. 5 divided the detector array into four areas A-D in which the same area are not adjacent to each other); projecting the copies of the reflected light onto sensor arrays (Cantin: Fig. 6A shows detector array) of sensor elements (Cantin: Fig. 6A shows the sensor elements 40n and 40n+1), each sensor array assigned to a region such that sub-regions of that region are -20 -TI-78651 received by a sensor element within the sensor array for that region, the sensor arrays arranged to provide an output (Cantin: Fig. 5 the array detects signal corresponding to each area separately as described in column 5 line 64 - column 6 line 6);
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to arrange the optical receivers from Evans to detect light in a way described in Cantin through using non-adjacent sub-regions. One of ordinary skill in the art would have been motivated to do so in order to make maintenance of the entire receiver easier by eliminating the need to replace the entire sensor array when a part of it breaks.

Regarding claim 17, the combination of Evans and Cantin teaches the method of claim 16 (In regards to the rejection made for claim 16), 
Evans however, fails to teach that the sensor elements are arrays of photodiodes.
Cantin, however, teaches that the sensor elements are arrays of photodiodes.  
Cantin: Fig. 5 shows that each sensor elements 40n consists of multiple detector element 38.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to arrange the sensor elements from sensor array to be formed of arrays of photodiodes. One of ordinary skill in the art would have been motivated to do so in order to increase the accuracy of the image built in the end by having more photodiodes per sensor and thus increasing the number of information received by the sensor.  


Regarding claim 18, the combination of Evans and Cantin teaches the method of claim 16, wherein the copies of the reflected light are created by a beam splitter.  
Evans: Fig 3 show that the beam splitters 318 and two 325 receive reflected beam from 312 to produce four beams.



Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Cantin and Mochizuki.

Regarding claim 3, the combination of Evans and Cantin teaches the receiver of claim 2 (In regards to the rejection made for claim 2)
Evans fails to teach that the first sensor array and the second sensor array include a circuit board, and the sensor elements are connected to the circuit board by wire bonding.  
Cantin fails to teach that the first sensor array and the second sensor array include a circuit board, and the sensor elements are connected to the circuit board by wire bonding.  
Mochizuki teaches that the first sensor array and the second sensor array include a circuit board, and the sensor elements are connected to the circuit board by wire bonding.  
Mochizuki: column 7 line 40-57 shows that multiple sensor arrays are connected on one circuit board through a wire, indicating a wire bonding. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to receive the outputs from multiple sensor arrays from the combination of Evans and Cantin using a circuit board connected to the sensor arrays with wire bonding as shown in Mochizuki. One of ordinary skill in the art would have been motivated to do so in order to make maintenance of the connections between the sensor array and the processing circuit easier and cheaper. 

Regarding claim 8, the combination of Evans and Cantin teaches the receiver of claim 8 (In regards to the rejection made for claim 8).
Evans fails to teach that the first sensor array, the second sensor array, the third sensor array and the fourth sensor array include a circuit board, and the sensor elements are connected to the circuit board by wire bonding.  
Cantin fails to teach that the first sensor array, the second sensor array, the third sensor array and the fourth sensor array include a circuit board, and the sensor elements are connected to the circuit board by wire bonding.  
Mochizuki teaches that the first sensor array, the second sensor array, the third sensor array and the fourth sensor array include a circuit board, and the sensor elements are connected to the circuit board by wire bonding. Mochizuki: column 7 line 40-57 shows that multiple sensor arrays are connected on one circuit board through a wire, indicating a wire bonding. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to receive the outputs from multiple sensor arrays from the combination of Evans and Cantin using a circuit board connected to the sensor arrays with wire . 

Claim 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Cantin and Wikipedia article on Beam splitter from 2017 hereinafter Wikipedia.

Regarding claim 5, the combination of Evans and Cantin teaches the receiver of claim 1 (In regards to the rejection made for claim 2) with a beam splitter (Evans Fig. 3 318 and two 325).
Evans fails to teach that the beam splitter includes a cube beam splitter having a half-mirror layer.  
Cantin fails to teach that the beam splitter includes a cube beam splitter having a half-mirror layer.  
Wikipedia teaches that the beam splitter includes a cube beam splitter having a half-mirror layer.  Wikipedia shows that in paragraph A of page 1 a splitter is shaped as a cube. Then, shown in Figure B of page 1 splitters are also indicated to have semi-reflective property and thus half-mirror layer.  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to build the splitter from Evans to be a cube with a half-mirror layer as described in Wikipedia. One of ordinary skill in the art would have been motivated to do so in order to reduce the production cost of the receiver device by using a common design for the splitter. 

Regarding claim 12, the combination of Evans and Cantin teaches the receiver of claim 7 (In regards to the rejection made for claim 7) with a beam splitter (Evans Fig. 3 318 and two 325).
Evans fails to teach that the beam splitter includes a cube beam splitter having a half-mirror layer.  
Cantin fails to teach that the beam splitter includes a cube beam splitter having a half-mirror layer.  
Wikipedia teaches that the beam splitter includes a cube beam splitter having a half-mirror layer.  Wikipedia shows that in paragraph A of page 1 a splitter is shaped as a cube. Then, shown in Figure B of page 1 splitters are also indicated to have semi-reflective property and thus half-mirror layer.  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to build the splitter from Evans to be a cube with a half-mirror layer as described in Wikipedia. One of ordinary skill in the art would have been motivated to do so in order to reduce the production cost of the receiver device by using a common design for the splitter. 

Regarding claim 13, the combination of Evans and Cantin teaches the receiver of claim 7 (In regards to the rejection made for claim 2) with three beam splitters (Evans Fig. 3 318 and two 325).
Evans fails to teach that the beam splitter includes a cube beam splitter having a half-mirror layer.  
Cantin fails to teach that the beam splitter includes a cube beam splitter having a half-mirror layer.  
Wikipedia teaches that the beam splitter includes a cube beam splitter having a half-mirror layer.  Wikipedia shows that in paragraph A of page 1 a splitter is shaped as a cube. Then, shown in Figure B of page 1 splitters are also indicated to have semi-reflective property and thus half-mirror layer.  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to build the three splitters from Evans to be a cube with a half-mirror layer as described in Wikipedia. One of ordinary skill in the art would have been motivated to do so in order to reduce the production cost of the receiver device by using a common design for the splitter. 

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Canton and Smitherman (US 20100235095 A1).

Regarding claim 19, the combination of Evans and Cantin teaches the method of claim 16 (In regards to the claim 16), 
Evans fails to teach that at least one of the sensor elements in a first sensor array includes surplus pixels that receive portions of the light reflected from the scene that are also received by another sensor element in a second sensor array.  
Cantin fails to teach that at least one of the sensor elements in a first sensor array includes surplus pixels that receive portions of the light reflected from the scene that are also received by another sensor element in a second sensor array.  
Smitherman, however, teaches that at least one of the sensor elements in a first sensor array includes surplus pixels that receive portions of the light reflected from the scene that are also received by another sensor element in a second sensor array.  Smitherman Fig. 19 shows a way in which different image areas 1902, 1906, and 1910 may be arranged in which different areas that have been detected overlap partially. This arrangement may be applied to the optical receivers 215’ from Evans in that the optical receivers 215’ may be arranged to detect areas as shown in Smitherman Fig. 19 in that the optical receivers detect areas in a way that they overlap partially as shown in Fig. 19 of Smitherman. From doing so, the overlapping areas would ensure that the received light at one sensor array would also be detected by another sensor array.   
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to arrange the optical receivers from the combination of 

Regarding claim 20, the combination of Evans and Cantin teaches the method of claim 19 (In regards to the claim 19), 
Evans fails to teach that output of the surplus pixels in a first sensor array and overlapping pixels in a second sensory array are used to determine an alignment correction factor between the first and second sensor arrays.
Cantin fails to teach that output of the surplus pixels in a first sensor array and overlapping pixels in a second sensory array are used to determine an alignment correction factor between the first and second sensor arrays.
Smitherman, however, teaches that output of the surplus pixels in a first sensor array and overlapping pixels in a second sensory array are used to determine an alignment correction factor between the first and second sensor arrays. Smitherman paragraph 121 of page 11 shows that the arrangement from Fig. 19 improves the alignment between different cameras, showing that it would also improve the alignment between different detected areas.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use overlapping pixels from Smitherman to reduce the error in alignment between different arrays from the combination of Evans Cantin. One of ordinary skill in the art would have been motivated to do so in order to make sure that the areas detected by different arrays match each other’s data. 

Prior arts Cited but not applied
O’Keeffe (US 10564266 B2) teaches using multiple detector arrays with splitters for detection of its surrounding.
Costello et al. (US 20170122801 A1) teaches using photodetector divided into non-adjacent regions
Kirillov (US 20200158832 A1) teaches using different photodetectors for detecting different areas
Schnitzer et al. (US 20210311193 A1) teaches using multiple sensor arrays with a combination logic.
Robert et al. (DE 19910120 A1) teaches grouping sensors in a non-adjacent way
Tang et al. (US 9995821 B2) teaches dividing pixels into non-adjacent regions
Tobias et al. (EP 3318895 A1) teaches detecting reflected light in groups
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645                       

/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645